October 27, 2011




                                  JUDGMENT

                      The Fourteenth Court of Appeals

                     NERY EDUARDO BENAVIDES, Appellant

NO. 14-10-00768-CR                     V.
NO. 14-10-00769-CR

                         THE STATE OF TEXAS, Appellee
                             ____________________

      These consolidated causes (14-10-00768-CR, 14-10-00769-CR) were heard on the
transcript of the record of the court below. Having considered the record, this Court
holds that there was no error in the judgments.     The Court orders the judgments
AFFIRMED, and that this decision be certified below for observance.